DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/23/2020 has been entered and fully considered.
In light of the Terminal Disclaimer filed on 01/07/2021, the Double Patenting rejection has been withdrawn.
In light of the applicant amendment filed on 11/23/2020, the claims objection have been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 01/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/852,454 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-16 and 18-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Rutherford et al.  (US Pre-Grant Publication No. 2014/0172430-A1, hereinafter “Rutherford”) teaches secure voice authentication through a communication device or access device. For example, concurrently recording, by the device, an audio segment originating from the user and the supplemental signal, wherein the audio segment is an attempt by the user to vocally reproduce the word string and sending, by the device the concurrently recorded audio segment and supplemental signal for authentication.

Moffat et al.  (US Pre-Grant Publication No. 2016/0044429-A1, hereinafter “Moffat”) teaches general pattern of sound will be modified as a result of the unique frequency-dependent responsivity of the device's speaker and microphone. The device's recording of a discontinuous audio waveform, that is played by the same device, will incorporate unique attributes and characteristics arising from the unique frequency-specific behaviors and relationships characteristic of, and intrinsic to, each particular device. Thus, generates an audio signature that no other device can precisely duplicate. 

Tamir et al.  (US Pre-Grant Publication No. 2002/0169608-A1, hereinafter “Tamir”) teaches verifying and identifying users, and for verifying users' identity, by means of an authentication device capable of transmitting, receiving and recording audio and ultrasonic signals, and capable of converting the signals into digital data, and to perform digital signal processing. If a match is detected issuing an indication that the user is identified as an authorized user.

Oztaskent et al.  (US Pre-Grant Publication No. 2011/0289098-A1, hereinafter “Oztaskent”) teaches an audio fingerprint from the audio sample received from the client device to audio fingerprints from captured content. A comparison is performed by a match service, which accesses one or more audio fingerprint repositories associated with audio samples captured or collected from one or more media 

 What is missing from the prior art is a teaching, motivation, or suggestion to modify and combine the prior art in such a way as to render obvious the act of generate the sensor-based identifier of the client device based upon the audio sample, the sensor-based identifier being unique to the client device and based upon the hardware variance of the at least one speaker and the at least one microphone of the client device relative to the other client devices, wherein the sensor-based identifier comprises an alphanumeric identifier generated based on an acoustic feature of the audio sample; authenticate the client device based upon the sensor-based identifier and a previously generated sensor-based identifier that is stored in a data store accessible to the at least one computing device, wherein authenticating the client device comprises generating a confidence score based on a comparison between the alphanumeric identifier and the previously generated sensor-based identifier; and grant the client device access to the resource in an instance in which the confidence score meets a threshold, as claimed and without the usage of impermissible hindsight reasoning.
	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 8 and 15 thus these claims are considered allowable. The dependent claims which further limit claim 1, 8 and 15 are also allowed by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Examiner, Art Unit 2491                                                                                                                                                                                                        

/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491